                                    Case 1:21-mj-00358-GMH Document 6 Filed 04/30/21 Page 1 of 1

            Case 1:21-mj-00358-GMH                                              *SEALED*         Document 2-4 (Court only)                  Filed 04/07/21              Page 1 of
                                                                                                        2                         .
AO 442 (Rev. 11111) Arrest Warrant




                                                                          UNITED STATES DISTRICT COURT
                                                                                                      for the

                                                                                              District of Columbia

                              United States of America
                                                                v.                                      )
                                                                                                        )     Case: 1:21-mj-D0358
                                     Oliver Louis Sarka
                                                                                                        )
                                                                                                              Assigne<t To : Harvey, G. Michael
                                                                                                        )
                                                                                                        )
                                                                                                              Assign. Date: 4f712021
                                                                                                        )     Descripfon: COMPLAINT WI ARREST WARRANT
                                                      Defendant


                                                                                          ARREST WARRANT
To:             Any authorized law enforcement officer


                YOU ARE COMMANDED                                             to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                                               Oliver Louis Sarka
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                               0 Superseding Indictment                         0 Information          0 Superseding Information                  1'1. Complaint
o     Probation Violation Petition                                           0 Supervised Release Violation Petition                o Violation      Notice        0 Order of the Court

This offense is briefly described as follows:

     18 U.S.C. § 1752(a)(I)                                     - Knowingly        Entering   or Remaining      in any Restricted      Building       or Grounds        Without
 Lawful Authority;
 40 U.S.C.            § 51 04(e)(2) - Violent Entry and Disorderly                                    Conduct       on Capitol    Grounds.

                                                                                                                                                      Digitally   signed by G. Michael
                                                                                                                                                      Harvey
                                                                                                                                                      Date: 2021.04.07 20:23:33
                                                                                                                                                      -04'00'
Date: __              ",-04.'-'../",-07.'-'-/.=20",,",2.....,1,--_
                                                                                                                                 Issuing officer's   signature


City and state:                                                      Washington, D.C.                            G. Michael      Harvey,      U.S. Magistrate          Judge
                                                                                                                                       Printed name and title


                                                                                                     Return

             This warrant was received on                                     (date)    ij/0 V;;Z I          ,and   the person was arrested on          (date)     0//30/02.1
at   (ci(vandstate)              (?t?hPlbu.s                                OH;t:;/2

Date:      ?l/2p/U
            I
